Title: From James Madison to William C. C. Claiborne, 1 April 1805
From: Madison, James
To: Claiborne, William C. C.


Sir.
Department of State April 1st. 1805.
I have received your several letters dated 19. 21. 26 & 27th. January, & 6th. & 10th. February. You will have seen in the appropriation law for this year the provision made for the compensation of the Members of the Legislative Council and other objects of expense in the Territory of Orleans. For paying the expenses accruing in the interval between the 1st. of Novr. & 1st. of January last, the Secretary of the Treasury has given the directions, which seemed expedient to the Collector of the Customs at New orleans. The part of your letter of the 27th. of January respecting the Indian Superintendency, will be communicated to the President on his return from Monticello, where he will remain a short time. Should the Mr. Lavald, mentioned in the enclosed paper received from the Consular Agent of the U:S: at Havanna, remain in New orleans, you will be pleased to submit the question to the proper law officer, how far his conduct in being the owner of the privateer Eugene, which lately departed from the Mississi. taken with the circumstance of his residence in the U. States, subjects him to legal animadversion. I am &c.
James Madison.
